Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alleman et al. (US 2012/0083718 (provided in the IDS)) and in view of Tyler (US 2011/0178441).

3.	Addressing claim 1, Allenman discloses a device for treating dementia, comprising:
a plurality of ultrasound probes (see Fig. 3B and [0119]; 105-106); 
an ultrasound transducer arranged in each of the ultrasound probes and configured to propagate unfocused ultrasound energy to a brain (see Fig. 3B and [0119]; transducers in probes 105-106); 
an ultrasound generator connected to each of the ultrasound probes (see [0077], [0119], [0218], [0233] and Fig 1; generator in the control 102);
wherein the ultrasound generator is configured to control the ultrasound transducer so as to sequentially radiate the unfocused ultrasound energy between the plurality of ultrasound probes (see [0096], [0111] and [0215]; each transducer activate in sequence; transducer cycle sequentially);
wherein a frequency of the radiated unfocused ultrasound energy is set within a range of from 0.5 MHz to 0.8 MHz (see [0119] and [0209]).

Allenman does not disclose wherein the radiated unfocused ultrasound energy is a non-continuous wave, and a number of cycles thereof is set within a range of from 1 cycle to 64 cycles, and wherein the unfocused ultrasound energy irradiation from the plurality of ultrasound probes is performed at an interval of 0.30/f ms or more, where f represents a frequency (MHz) of a pulse to be transmitted. However, this is an obvious designer choice that only require routine skill in the art that base on different type of treatment and devices. In the same field of endeavor, Tyler explicitly discloses wherein the radiated unfocused ultrasound energy is a non-continuous wave, and a number of cycles thereof is set within a range of from 1 cycle to 64 cycles, and wherein the unfocused ultrasound energy irradiation from the plurality of ultrasound probes is performed at an interval of 0.30/f ms or more, where f represents a frequency (MHz) of a pulse to be transmitted (see [0085], [0106], [0186], [0193], [0205], [0212], [0248], claim 1; the limitation means prf of less than 2.66 khz and pulse duration of between 0.00125 and 0.128 ms; 100 microsecond pulse duration is 0.1 ms). It would have been 

4.	Addressing claims 2-3 and 6-8, Allenman discloses:
wherein the unfocused ultrasound energy is diffused in an inversely tapered shape gradually enlarging in diameter toward a radiation direction (see [0029], [0145], Figs. 8B and 9A; elements 160, 162, unfocus ultrasound is when the ultrasound beam gradually enlarging toward a radiation direction);
wherein a spreading angle of an inclined surface of the unfocused ultrasound energy in the inversely tapered shape enlarging in diameter is from 50° to 100° (see [0029], Figs. 8B and 9A, beams 160 and 162 is roughly 50 degree);
wherein the plurality of ultrasound probes each further include an ultrasound receiving element for receiving ultrasound radiated from mutually different ultrasound probes and transmitted through the brain 
means for evaluating a treatment effect of ultrasound in accordance with a received intensity of the transmitted ultrasound (see [0078] and [0279]; Doppler monitoring is use to evaluate a treatment effect);
output adjusting means for adjusting an output of ultrasound to be output in accordance with a received intensity of the transmitted ultrasound (see [0106-0107], [0120], [0175], [0206], [0208], [0279]; adjust the intensity and cap the intensity at appropriate value therefore the system is monitor the output intensity; the system adjust the output to an appropriate intensity within the acceptable treatment range; especially [0175], [0206] and [0208]).

5.	Addressing claims 10, the device in claim 1 obviously has a program stored in the device and perform the method therefore claims 10 are being rejected for the same reason as claim 1. Treatment of dementia is in the preample and does not have weight. It is an intended use. Also see prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the section below. Ultrasound treatment for dementia is known in the art. 


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 6-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0289869 (see [0080]; ultrasound treatment for dementia); US 2016/0243381 (see [0046]; ultrasound treatment for dementia); US (2012/0172723; see Fig. 1A-B; unfocus ultrasound beam with enlarging in diameter that is roughly 50 degree); US 2012/0289869 (see [0041] and [0141]; 100 microsecond pulse duration is 0.1 ms; prf less than 2.66 khz) and US 2015/0151142 (see [0077]; prf less than 2.66 khz; pulse duration of 1 microsecond to 200 microsecond is within the claiming range).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793